Citation Nr: 9906793	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a lower back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for left knee and lower back disabilities.  The 
veteran filed a timely notice of disagreement, and was sent a 
statement of the case.  He responded with a timely 
substantive appeal, perfecting his appeal.  He was also 
afforded personal hearings before a hearing officer at the RO 
and a member of the Board.  


REMAND

The veteran seeks service connection for disabilities of the 
left knee and lower back. Through no fault of the veteran, 
his original claims folder was lost and has not yet been 
located, according to a February 1995 VA memorandum.  
Currently before the Board is a reconstructed claims folder 
with all evidence available at this time.  

According to the veteran's assertions, in 1951, while on 
active duty, he fell from the top level of a bunk bed and 
struck his left knee on a foot locker, injuring the knee.  He 
was carried to the medical office on base and diagnosed with 
torn cartilage in the joint.  A light duty assignment and 
pain medication were prescribed.  In support of his 
assertion, the veteran has submitted the statements of two 
soldiers who served with him at that time, and remember his 
left knee injury.  They concur with the veteran's account of 
a fall resulting in left knee pain.  Thereafter, according to 
the veteran, he had intermittent pain in the left knee, for 
which he sought treatment on several occasions up until his 
service discharge in July 1953.  While the veteran has 
provided the VA with copies of his service medical records, 
no treatment for a left knee injury is indicated.  
Nevertheless, his witness statements appear credible and will 
be accepted as proof of an in-service left knee injury.  

Subsequent to service, the veteran continued to experience 
intermittent flare-ups of left knee pain and instability.  
While the veteran did seek occasional treatment for left knee 
pain in the years immediately following service, those 
medical records are not available.  However, he has stated in 
sworn testimony that he injured his back in 1953 after his 
left knee gave out on him, and has had recurrent lower back 
pain since that time.  

According to a May 1963 statement from a chiropractic doctor, 
Dr. J.A.C., the veteran was seen beginning in December 1962 
for lower back pain.  He reported a history of lower back 
pain first experienced in 1953.  At the time of the 
statement, the veteran had a lumbosacral muscle spasm 
following a water faucet repair which required bending.  "An 
apparent short left leg" was also noted. 

In April 1978 the veteran was seen by a medical doctor, Dr. 
J.S.Y., for complaints of lower back pain.  His left leg was 
also noted to be 1 inch shorter than the right, "which may 
have contributed to this [lower back] problem initially".  
The diagnosis was of degenerative discs at L5 and S1, 
confirmed by x-ray.  

The veteran asserts that his shortened left leg is the result 
of his left knee injury, which healed incorrectly.  A VA 
orthopedic examination was afforded the veteran in February 
1997 in order to address the medical issues in question, and 
he was diagnosed with degenerative changes in the left knee 
and degenerative arthritic changes with disc space narrowing 
of the lumbosacral spine.  However, the examiner did not 
comment on the etiology of these disabilities.  Hence, it is 
necessary to remand these claims for medical determinations 
of causation.  

In light of the above, this case is REMANDED for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  The 
RO should also explain to the veteran all 
sources checked for medical records.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
evaluate his left knee and lower back 
disabilities.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should evaluate the left knee, for which 
the veteran claims service connection, 
and state the diagnosis of each left knee 
disorder the veteran currently has.  For 
each current left knee disorder, the 
examiner should state a medical opinion 
as to whether such disability is the 
result of an injury in service, in light 
of the entire record.  The examiner 
should also determine if the veteran's 
in-service left knee injury resulted in a 
shortened left leg.  Next, the examiner 
should examine the veteran's lower back 
and list all current disabilities 
indicated.  He/she should then state 
whether it is as likely as not each of 
these disabilities is due to or resulted 
from the veteran's left knee disability.  
The medical basis for all opinions 
expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


